By the Court,
Beatty, C. J. ■
This action was brought against Fish and his sureties on his official bond, as County Auditor, for an alleged breach of that bond, in failing to properly extend on the assessment roll the taxes levied on the proceeds of mines for the quarter ending June 30th, 1867.
The facts appear to be that the Assessor, for the quarter ending June 30th, 1867, obtained from the different mining superintendents of Storey County a statement showing the products of the different mines for the preceding quarter, and also the amount-liable to. taxation after making the proper allowance for cost of working the ores. To this amount, which -was of course coin or bullion, (for the mines produce bullion, and not paper) the Assessor very properly added the right percentage to bring it to legal tender paper currency value. The^ only error made in his assessment was that he allowed the deduction for working at $18 and $40 per ton to be made in coin instead of paper. (See State v. Kruttschnitt decided at this term.) After the assessment was made, the miners brought the case before the - Board of Equalizartion, and that Board equalized the assessment by reducing the taxable proceeds from the amount fixed by the Assessor to the gold *218value fixed by the superintendents. This, it would appear from the recitals in the order equalizing the taxes, was probably made without any testimony that the valuation was too high. It was simply a defiance of the law of the land which requires assessments for taxes to be made on a paper money basis. But however illegal the conduct of the Board of Equalization, a suit on the bond of the County Auditor is not the way to remedy their wrongful acts. That Board is authorized to equalize taxes. When they have made an order in that respect, the Auditor must be governed by their action until it is set aside by some court of competent jurisdiction.
Judgment of the Court below affirmed.